El Juez Asociado Se. del Tobo,
emitió la opinión del. tribunal.
Doña Tomasa González viuda de García falleció bajo tes-tamento otorgado en San Juan, P. R., el 16 de agosto de 1877. No tenía herederos forzosos. No instituyó herede-ros en su testamento. Era dueña de la casa No. 86 de la. calle de San Sebastián, cuya casa estaba dividida en cinco-piezas y legó la primera, tercera, cuarta y quinta de dichas, piezas a diferentes personas que se nombran en el testa-mento. Con respecto a 'la segunda pieza, dispuso lo qtíe.-sigue:
“Segunda pieza: Al costado izquierdo de la primera, consta de' su sala y recámara, la cual destino para que de sus alquileres se. apliquen a perpetuidad y mensualmente dos misas de a peso por el eterno -descanso de mi alma, y el resto, se distribuya, por mi primera albaeea, en limosnas entre los' pobres vergonzantes que' consideren más necesitados.”
La testadora falleció el 6 de julio de 1881 y el 2 de agosto de 1920 compareció en el Registro de la Propiedad de San Juan, P. R., Agustín Hernández Mena solicitando que el. dominio de la dicha segunda pieza se inscribiera a nombre, del primer albaeea testamentario universal nombrado por la testadora don Juan Ballesteros Núñez. El registrador negó la inscripción, 1, porque estudiado todo el testamento resul-taba dudosa la voluntad de la testadora, 2, porque en el caso de que la testadora no hubiera legado a ninguna persona la nuda propiedad de la pieza, carecía el albaeea de capacidad para inscribirla a su favor, por haber quedado vacante la herencia y además, porque el albaeea no era universal, sino particular, y 3, porque no se acreditó que el cargo de alba-cea estuviera vigente en la fecha en que se solicitaba la ins-cripción.
Existe en este caso una cuestión previa que es necesario'-" *66estudiar y resolver antes de proceder al examen y decisión de las cuestiones de fondo envueltas en el mismo.
La persona que solicitó la inscripción en el registro y que lia establecido el presente recurso gubernativo es Agus-tín Hernández Mena. En su solicitud al registrador dijo:
“Alega el peticionario que tiene interés en que se baga la ins-cripción solicitada, como parte legítima en el derecho de la misma para llevar a efecto otra inscripción posterior. ’ ’
Y nada más. El peticionario no es heredero ni legatario de la testadora. No fue el albacea nombrado ni consta qué relación pueda tener con él. Es cierto que según el artículo 6 de la Ley Hipotecaria entre las personas que pueden soli-citar la inscripción están las “que tengan interés en asegu-rar el derecho que se deba inscribir” y que a ese precepto legal parece acogerse el peticionario, pero no basta alegar que se tiene tal interés; es necesario demostrarlo alegando por lo menos los hechos de los cuales surja la conclusión del interés.
Siendo ello. así, no constando ante esta Corte Suprema a virtud de los documentos elevados a la misma que el peti-cionario tenga derecho a gestionar en este asunto, debemos desestimar el recurso por él mismo establecido.-

Desestimado el recurso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.